                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   JOSEPH M ALLEN,                                        CASE NO. C17-1625-JCC
10                             Plaintiff,                   ORDER
11          v.

12   MARK MILLER,

13                             Defendant.
14

15          This matter comes before the Court on Plaintiff’s objections (Dkt. Nos. 60, 61, 62) 1 to
16   United States Magistrate Judge Mary Alice Theiler’s report and recommendation (Dkt. No. 58)
17   regarding Plaintiff’s second amended complaint brought under 42 U.S.C. § 1983 (Dkt. No. 25).
18   Having thoroughly considered the parties’ briefing and the relevant record, the Court hereby
19   ADOPTS the report and recommendation for the reasons explained herein.
20   I.     BACKGROUND
21          Plaintiff Joseph Allen filed a pro se civil rights complaint under 42 U.S.C. § 1983 in
22   which he alleged that Defendant Mark Miller, an employee of the correctional facility in which
23
            1
24            Plaintiff has filed further objections (Dkt. Nos. 65, 68) to the underlying report and
     recommendation (Dkt. No. 58). However, these objections were not filed within 21 days of the
25   date on which the report and recommendation was signed, as required by the report and
     recommendation. (See Dkt. Nos. 58 at 16; 65; 68). Thus, the clerk is DIRECTED to STRIKE
26   these objections (Dkt. Nos. 65, 68) as untimely.

     ORDER
     C17-1625-JCC
     PAGE - 1
 1   Plaintiff is incarcerated, confiscated his artwork in retaliation of Plaintiff filing a Prison Rape

 2   Elimination Act (“PREA”) complaint against another corrections officer in 2012 and a grievance

 3   against Defendant in 2015. (See generally Dkt. No. 25.) Defendant moved for summary

 4   judgment on the grounds that he is entitled to qualified immunity. (Dkt. No. 38.)

 5   II.    DISCUSSION

 6          A.      Report and Recommendation

 7          Judge Theiler recommends that the Court grant Defendant’s motion for summary

 8   judgment and dismiss Plaintiff’s complaint with prejudice because Plaintiff fails to establish
 9   facts showing that Defendant’s conduct violated a constitutional right—the first element that
10   Plaintiff must establish in order to overcome Defendant’s claim of qualified immunity. (See Dkt.
11   No. 58 at 2, 8); Saucier v. Katz, 533 U.S. 194, 201 (2001).
12          Plaintiff alleges three violations of his constitutional rights: (1) a First Amendment
13   retaliation claim; (2) a First Amendment freedom of expression claim; and (3) a Fourteenth
14   Amendment claim for deprivation of personal property. (See Dkt. No. 25 at 1–8.) With regard to
15   Plaintiff’s first claim, Judge Theiler found that Plaintiff failed to allege facts establishing both
16   that: (1) his protected conduct was the “substantial or motivating factor” behind Defendant’s
17   search of his cell and confiscation of his artwork; and (2) Defendant’s search did not advance a
18   legitimate correctional goal. (Dkt. No. 58 at 11); Brodheim v. Cry, 584 F.3d 1262, 1271 (9th Cir.

19   2009) (“To prevail on a retaliation claim, a plaintiff must show that his protected conduct was

20   the substantial or motivating factor behind the defendant’s conduct.”); Pratt v. Rowland, 584

21   F.3d 1262, 1269 (9th Cir. 1995) (holding that a plaintiff must show that the challenged action did

22   not reasonably advance a legitimate correctional goal to prevail on a retaliation claim).

23          With regard to his second claim, Judge Theiler found that Plaintiff failed to establish the

24   absence of a legitimate penological interest that is reasonably related to the restriction on

25   Plaintiff’s possession of property that either was not his, was violent, or was sexually explicit.

26   (Dkt. No. 58 at 14); Turner v. Safley, 482 U.S. 78, 89 (1987) (“[W]hen a regulation impinges on


     ORDER
     C17-1625-JCC
     PAGE - 2
 1   inmates’ constitutional rights, the regulation is valid if it is reasonably related to legitimate

 2   penological interests.”).

 3           With regard to Plaintiff’s third claim, Judge Theiler found that Plaintiff is relegated to

 4   Washington’s post-deprivation remedy provided by Revised Code of Washington § 4.92.100.

 5   (Dkt. No. 58 at 15); Hudson v. Palmer, 468 U.S. 517, 533 (1984) (“Accordingly, we hold that an

 6   unauthorized intentional deprivation of property by a state employee does not constitute a

 7   violation of the procedural requirements of the Due Process Clause of the Fourteenth

 8   Amendment if a meaningful postdeprivation remedy for the loss is available.”); Wash. Rev.
 9   Code § 4.92.100. Thus, Judge Theiler found that Plaintiff failed to allege facts that, when
10   drawing all reasonable inferences in Plaintiff’s favor, show that Defendant’s conduct violated a
11   constitutional right. (Dkt. No. 58 at 6–8.)
12           B.      Objections
13           Plaintiff makes numerous objections to Judge Theiler’s report and recommendation. (Dkt.
14   No. 58.) Specifically, he alleges that: (1) Defendant and others failed to respond to Plaintiff’s
15   discovery requests; (2) Defendant lied under oath; (3) there is no legitimate penological interest
16   in the regulation of sexually explicit materials; and (4) Defendant stole Plaintiff’s property. (Dkt.
17   No. 60 at 1; see also Dkt. No. 61.)
18                   1.      Discovery Objection

19           Plaintiff’s allegations that Defendant failed to respond to his discovery requests are

20   improper at this stage. See Fed. R. Civ. P. 37. If Plaintiff wished to compel a response to his

21   discovery requests, as he notes in his objections (see Dkt. No. 60 at 1), Plaintiff should have

22   moved to compel discovery under Federal Rule of Civil Procedure 37(a)(3). Plaintiff could have

23   also shown by affidavit or declaration that he was unable to present facts essential to his

24   opposition to summary judgment, due to Defendant’s failure to respond, under Federal Rule of

25   Civil Procedure 56(d), but failed to do so. Now, Plaintiff’s objections must be “specific written

26   objections to the proposed findings and recommendations.” Fed. R. Crim. P. 59(b)(2) (emphasis


     ORDER
     C17-1625-JCC
     PAGE - 3
 1   added). Plaintiff’s objections that Defendant failed to respond to his discovery requests do not

 2   address the report and recommendation and are untimely.

 3                  2.      Perjury Objection

 4          Plaintiff’s second objection also fails to address the deficiencies in his complaint noted

 5   by Judge Theiler. Plaintiff argues that Defendant was untruthful both in stating that all of

 6   Plaintiff’s materials had been destroyed and that Defendant had not been instructed to return

 7   Plaintiff’s art. (Dkt. No. 60 at 1.) But these objections fail to address that the artwork seized from

 8   Plaintiff’s cell contained prohibited imagery—graphic depictions of violence and sexually
 9   explicit material—and that Defendant advanced a legitimate penological interest by confiscating
10   them. (Dkt. Nos. 37, 58 at 12.)
11          Plaintiff’s objection also fails to address that Plaintiff did not allege facts showing that it
12   was the grievances filed by Plaintiff, rather that the tip received by Defendant, (Dkt. No. 39 at 3),
13   that motivated Defendant’s search of Plaintiff’s cell. (See generally Dkt. Nos. 58, 60.) Plaintiff
14   objects that Defendant was untruthful in his statement that Defendant was unaware of a PREA
15   complaint against another correctional officer, and offers evidence of a department policy noting
16   that correctional unit supervisors may be included on a PREA response team. (Dkt. No. 60 at 2,
17   12; see also Dkt. No. 39 at 2.) This policy does not contradict any statement in the record by
18   Defendant, who stated in his declaration that he “was not aware of any PREA complaint filed by

19   [Plaintiff] . . . . DOC staff members rarely know about PREA complaints as they are

20   confidential.” (Dkt. No. 39 at 2.) While Plaintiff offers evidence that correctional staff might be

21   included on the response team to a PREA complaint, he offers nothing to support his allegation

22   that Defendant was aware of the complaint or evidence that establishes a connection between the

23   2012 complaint and the 2015 dispute over Plaintiff’s artwork. (See Dkt. No. 58 at 9.) Moreover,

24   none of Plaintiff’s objections address that it was the tip received by Defendant that motivated the

25   search of Plaintiff’s cell. (See Dkt. No. 39 at 3.) For these reasons, this objection does not

26   address the report and recommendation’s conclusion that Plaintiff failed to show that Defendant


     ORDER
     C17-1625-JCC
     PAGE - 4
 1   violated a constitutional right.

 2                   3.      Legitimate Penological Interest Objection

 3           Plaintiff objects that there is no legitimate penological interest in the prohibition of

 4   sexually explicit materials. (Dkt. No. 60 at 6.) Specifically, Plaintiff alleges that sexually explicit

 5   materials do not cause conflict within the correctional facility, and are instead prohibited due to

 6   female correctional facilities employees’ beliefs that sexually explicit materials are disrespectful.

 7   (Id.) However, Plaintiff did not previously raise a challenge to the validity of Washington

 8   regulations which prohibit the possession of sexually explicit or violent materials. (Dkt. No. 58
 9   at 14); see Wash. Admin. Code §§ 137-36-020(1), 137-48-020. The Court is therefore not
10   required to consider this new argument. See United States v. Howell, 231 F.3d 615, 621 (9th Cir.
11   2000). Further, the Court notes that the objection, taken as true, would not establish the absence
12   of a legitimate penological interest in the prohibition of sexually explicit materials, as it
13   primarily discusses the historical presence of “skinbooks” inside correctional facilities and does
14   not dispute the existence of the legitimate penological interests underlying the regulations
15   prohibiting the possession of sexually explicit materials. (Dkt. No. 60 at 6.) For these reasons,
16   the Court finds that this objection is both untimely and immaterial.
17                   4.      Property Theft Objection

18           Plaintiff’s final cognizable objection—that Defendant stole his property—again fails to

19   address the pertinent issues. (Dkt. Nos. 60 at 1, 62 at 5.) Plaintiff’s conclusory allegations that

20   Defendant committed theft fail to present any factual matter that addresses the legitimacy of the

21   restriction on sexually explicit or violent material or any other deficiency noted in the report and

22   recommendation. With these objections, Plaintiff has not alleged more than “unsupported

23   conjecture or conclusory statements,” as he must to defeat summary judgment. Hernandez v.

24   Spacelabs Med. Inc., 343 F.3d 1107, 1112 (9th Cir. 2003).

25   III.    CONCLUSION

26           For the above reasons, Plaintiff’s objections are OVERRULED. The Court concludes that


     ORDER
     C17-1625-JCC
     PAGE - 5
 1   Plaintiff’s complaint fails to establish any violation of his federal constitutional rights. Thus,

 2   Defendant’s claims of qualified immunity are substantiated—Defendant has shown that “there is

 3   no genuine dispute as to any material fact” and that he “is entitled to judgment as a matter of

 4   law.” See Fed. R. Civ. P. 56(a). Given the deficiencies in the complaint, the Court concludes that

 5   further amendment would be futile and that the claims should be dismissed with prejudice. See

 6   Swartz v. KPMG LLP, 476 F.3d 756, 761 (9th Cir. 2007).

 7          Accordingly, the Court ORDERS as follows:

 8          (1) The Court ADOPTS the report and recommendation (Dkt. No. 58);
 9          (2) Defendant’s motion for summary judgment is GRANTED (Dkt. No. 38);
10          (3) The complaint is DISMISSED with prejudice (Dkt. No. 25);
11          (4) Plaintiff’s request for admission from Defendant (Dkt. No. 54) and his request to “put
12              this case back on track” (Dkt. No. 55) are STRICKEN as moot; and
13          (5) The Clerk is DIRECTED to send a copy of this order to the parties and to Judge
14              Theiler.
15          DATED this 1st day of April 2019.




                                                            A
16

17

18
                                                            John C. Coughenour
19                                                          UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     C17-1625-JCC
     PAGE - 6
